Taliaferro, J.
The defendant sold to the plaintiff, on the tenth of October, 1863, a house and lot in the town of Jackson, Louisiana, for $8000. Dixon, the vendor, obligated himself to pay two notes of *266$1000 each given by Kinear, the vendor of Dixon, to Mrs. Hagerman, from whom Kinear purchased the same property. There was a mortgage on the property to secure the payment of these notes. Dixon in his contract with Bloom executed his own obligation in favor of Bloom for $2080, and secured the payment of it by a mortgage on three hundred and ten acres of land. This was done to secure Bloom against the outstanding mortgage against the property in favor of Mrs. Hagerman. It seems that Dixon paid one of these notes; but the other being unpaid, Mrs. Hagerman proceeded under her mortgage to have the property seized and sold. It was purchased by Bloom, and for the payment of the debt he entered into a twelve months’ bond. He then sued Dixon in the present action upon the obligation in favor of Mrs. Hagerman, which he was forced to take up, and prays that the tract of land mortgaged to him as an indemnity be sold to pay the indebtedness incurred by the failure of Dixon to relieve the property sold by him to Bloom from the aforesaid mortgage in favor of Mrs. Hagerman.
The defense is want of consideration and illegality in the contract. In the court below the plaintiff had judgment in his favor, and the ■defendant has appealed.
It is clear that the transaction was illegal, the price having been paid in an illicit paper money, irsually called Confederate money. The defendant swears that he never received anything from the plaintiff or any one else for the property but Confederate money; that the sale and the mortgage to Bloom were made the same day and form ■one transaction. The witness Reinberg saw the money paid by Bloom to Dixon, and says it was all Confederate money.
The plea of prescription it is not necessary to examine.
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed. It is further ordered that there be judgment in favor of the defendant, and that the suit be dismissed at plaintiff’s costs.